900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.The STOP & SHOP COMPANIES, INC.;  BradleesWashington/Baltimore, Inc., Plaintiffs-Appellees,v.INDIAN HEAD HIGHWAY ASSOCIATES, A Maryland Partnership;Route 606--Reston Associates, Defendants-Appellants.
No. 89-2406.
United States Court of Appeals, Fourth Circuit.
Argued:  Jan. 11, 1990.Decided:  April 5, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (CA-88-2576-PN)
Shale David Stiller, Frank, Bernstein, Conaway & Goldman, Baltimore, Md.  (Argued) for appellants;  Jay I. Morstein, Frank, Bernstein, Conaway & Goldman, Baltimore, Md., on brief.
Wilbur Day Preston, Jr., Whiteford, Taylor & Preston, Baltimore, Md.  (Argued), for appellees;  Nevett Steele, Jr., Gerard J. Gaeng, Mara E. Schechter, Whiteford, Taylor & Preston, Baltimore, Md., on brief.
D.Md., 712 F.Supp. 1215.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Defendant landlords appeal an adverse declaratory judgment obtained by plaintiff tenants, holding that plaintiffs' attempts to transfer rights under the leases did not amount to forfeiture of certain option rights under the leases, and awarding costs, including a reasonable attorney's fee.  The landlords also appeal the district court's denial of their motion for relief from judgment under Fed.R.Civ.P. 60(b).  In a case thoroughly prepared and excellently presented by both sides we have the additional satisfaction of observing that the district judge has reacted so admirably to the challenge and discussed so satisfactorily the issues that we are content to adopt and affirm his excellent opinion.  The case of The Stop & Shop Companies, Inc. v. Indian Head Highway Associates, 712 F.Supp. 1215 (D.Md.1989), and the district court's denial of the landlords' motion under Rule 60(b) are accordingly


2
AFFIRMED.*



*
 At oral argument, some doubt arose as to whether the "Tenant" mentioned in section 13 of the leases referred to Stop and Shop or to Stop and Shop's predecessor in interest, the entity that resulted from the merger of Memco, Inc. and Lucky Stores, Inc.  Because either interpretation supports our result, resolution of the doubt is not necessary